Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prior Arts Cited
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kitafami (JP2002019923A) discloses a system includes a sale office for selling good and providing services, a management device that manages the sales offices such as locations and status information.  Wherein the sale offices are retail stores, vending machine, etc. (see the description).  


Allowable Subject Matter
Claims 1-9, 11-16, 18-21 & 24-30 are allowed.  The following is an examiner’s statement of reasons for allowance.
This communication is an Examiner's reasons for allowance in response to Applicant’s Argument and Remark filed on 08/11/2022. 
After carefully considering the application and the cited prior art which were either found by the applicant or found by the examiner, the examiner has realized the application is patentably distinct from the cited prior art of record.
None of the references provided by the applicant and what were cited by the examiner discloses or fairly suggests each and every limitation required by the claim, specially none discloses claim 1, "…wherein at least one of the plurality of selectable icons is associated with a visually distinct characteristic, distinguishing it from at least one other of the plurality of selectable icons based on a predicted higher potential success rate for a sale”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA X NGUYEN whose telephone number is (571)272-5217. The examiner can normally be reached M-F 5:30AM - 2:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JELANI SMITH can be reached on 571-270-3969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NGA X NGUYEN/Primary Examiner, Art Unit 3662